Citation Nr: 9935190	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  94-35 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to service connection for a sinus condition.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an increased rating for atopic dermatitis, 
evaluated as 30 percent disabling.

6.  Entitlement to an increased rating for herpes, evaluated 
as 0 percent disabling.

7.  Entitlement to an increased rating for bilateral 
temporomandibular joint condition, evaluated as 0 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant, P.G.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1982 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Wichita, 
Kansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In July 1993, the RO denied claims of 
entitlement to service connection for allergies, a sinus 
condition, and headaches.  In September 1995, the RO denied a 
claim of entitlement to service connection for tinnitus.  In 
July 1997, the RO denied claims of entitlement to increased 
ratings for service-connected atopic dermatitis with history 
of herpes, evaluated as 10 percent disabling, and bilateral 
temporomandibular joint condition, evaluated as 0 percent 
disabling.  In December 1997, the RO increased the veteran's 
rating for atopic dermatitis with history of herpes to 30 
percent.  However, since this increase did not constitute a 
full grant of the benefit sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  In January 1999, the RO rated the veteran's herpes 
as a separate disability, and assigned a 0 percent rating.

FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
has a disease of allergic etiology service incurred or 
aggravated, or that he has a sinus condition.

2. There is no medical evidence of a causal link between 
headaches, or tinnitus, and the veteran's active duty or a 
service-connected disability.

3.  The veteran's atopic dermatitis is productive of periodic 
outbreaks that include a facial and body rash, and swelling 
around the eyes; the evidence does not show ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.

4.  The claims file contains no findings involving the 
veteran's herpes; the veteran's are not shown to be 
productive of exfoliation, exudation or itching involving an 
exposed surface or extensive area.

5.  The evidence of record does not show that the veteran has 
any degree of impairment of temporomandibular motion, any 
impairment of the mandible, or any loss of masticatory 
function. 


CONCLUSIONS OF LAW

1.  The claims for allergies, a sinus condition, headaches 
and tinnitus are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for a rating in excess of 30 percent for 
atopic dermatitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.118, 
Diagnostic Code 7806 (1999).

3.  The criteria for a compensable rating for herpes have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, 4.7, 4.118, Diagnostic Code 7806 (1999).

4.  The schedular criteria for a compensable rating for 
temporomandibular joint syndrome are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R.            §§ 3.102, 3.321, 
4.7, 4.150, Diagnostic Code 9905 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  If a condition noted during service is not shown to 
be chronic, then generally a continuity of symptoms after 
service is required for service connection. 38 C.F.R. 
§ 3.303(b).  

Alternatively, the Court has recently indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 10 
Vet. App. at 498.

However, the threshold question to be answered with respect 
to any claim for VA benefits is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded; 
that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

The medical evidence pertaining to the veteran's claims for 
allergies, a sinus condition and headaches is summarized as 
follows (the medical evidence pertaining to the veteran's 
claim for tinnitus is summarized in part I.D. infra).  The 
veteran's service medical records include a report of medical 
history, dated in December 1981, which shows that he denied 
hay fever and sinusitis.  A report, dated in June 1992, shows 
that he complained of allergies (dating to 1984), and a rash, 
after running through some weeds.  A history of allergy to 
trees and grasses was noted.  The assessment was allergy.  A 
report, dated in June 1986, shows that he sought treatment 
for eye symptoms, and indicates that he was a hay fever 
sufferer.  The assessment was rule out infection.  The 
service medical records also contain what appears to be two 
allergy workup reports, dated in October 1988 and April 1989.  
Portions of these reports are poorly written and cannot be 
read with certainty, but appear to show that the veteran's 
complaints included facial swelling and nasal congestion 
which were worse in Kansas and Texas, and better in Germany.  
The impression noted urticaria.  The veteran's separation 
examination report, dated in  August 1992, does not mention 
allergies, and shows that his sinuses were clinically 
evaluated as normal.  An accompanying report of medical 
history shows that the veteran reported that he had sinusitis 
and "frequent or severe headaches."  The report notes hay 
fever for which the veteran was taking medication, "seasonal 
allergies," and that the veteran's left nostril moves less 
air than his right, though it was still patent.  The report 
also noted complaints of headaches which had occurred one to 
two times per month "over the past years," lasting about 30 
seconds. 

A VA mouth and throat examination report, dated in October 
1992, shows that the diagnoses included chronic allergic 
rhinitis and "multiple seasonal allergy."     

A VA outpatient treatment report, dated in February 1994, 
notes that the veteran reported a seven-year history of skin 
symptoms which occurred mostly in the summer.  The reports 
indicate that he had been on oral Prednisone, but that this 
had been stopped.  On examination, his head and neck were 
darkly pigmented, but he was "not very erythematous."  A VA 
outpatient treatment report, dated in September 1994, notes 
hay fever.

A VA audio-ear disease examination report, dated in February 
1995, is remarkable for a notation that the nose had a 
moderate deviation to the right side, and for a diagnoses 
that included septal deviation.

A VA outpatient treatment report, dated in April 1995, notes 
a complaint of a "nasal obstruction for years," and 
contains an assessment of nasal obstruction.

A VA respiratory examination report, dated in October 1997, 
shows that the veteran complained of sinus symptoms, and that 
he used a nasal spray and antibiotics for his sinus symptoms.  
The diagnosis was seasonal allergies.  A VA skin examination 
report, also dated in October 1997, also contains a diagnosis 
of seasonal allergies. 

Two VA outpatient treatment reports, dated on the same day in 
March 1997, show that the veteran reported that he had been 
suffering from migraine headaches for two months.  This 
report contains an impression of migraine headaches (an April 
1998 VA outpatient treatment report also contains an 
impression of migraine headaches).  Other VA medication 
reports, dated in 1997, indicate that the veteran is taking 
medications for headaches, and antihistamines.  A VA 
outpatient treatment report, dated in December 1998, contains 
a notation of "chronic sinus and hayfever," and notes that 
he was using a nasal inhaler.  

A.  Allergies

A review of the veteran's transcripts from his hearings, held 
in December 1994 and January 1999, and his written 
statements, shows that he asserts that that he has allergies 
as a result of his service.  The Board initially notes that 
the veteran has been granted service connection for atopic 
dermatitis, and that his skin symptoms may not therefore be 
service connected as allergies.  See 38 C.F.R. § 4.14 (1999) 
(avoidance of pyramiding).  The Board further notes that the 
veteran has also presented a claim for service connection for 
a sinus condition which is currently in issue, and that his 
sinus symptoms will therefore not be discussed in conjunction 
with his claim for allergies.

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380 (1999).

The Board finds that the claim is not well grounded.  Under 
38 U.S.C.A. §§ 1110 and 1131, the veteran must submit proof 
of a presently existing disability resulting from service in 
order to merit an award of compensation.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992);  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In this case, the 
Board finds that the veteran has failed to present competent 
medical evidence showing that he has other than seasonal 
allergies.  In this regard, although the veteran's service 
medical records indicate that he received treatment for 
allergies during service, these allergies were noted to  
worsen and subside in relation to his exposure to allergens.  
Specifically, his symptoms were noted to be worse in Texas 
and Kansas, and better in Germany.  He was noted to have 
seasonal allergies at the time of separation from service.  
In addition, the veteran's most recent VA examination report 
shows that the examiner determined that the veteran has 
seasonal allergies.  Under 38 C.F.R. § 3.380, seasonal and 
other acute allergic manifestations subsiding on the absence 
of or removal of the allergen are generally to be regarded as 
acute diseases, healing without residuals.  In other words, 
there is no competent medical evidence of a current 
disability.  The determination as to service incurrence or 
aggravation must be on the whole evidentiary showing, and 
here the veteran has not shown a chronic disorder, and the 
first element of a well-grounded claim has not been 
satisfied.  Accordingly, the claim must be denied as not 
well-grounded.

B.  Sinus Condition

A review of the veteran's transcripts from his hearings, held 
in December 1994 and January 1999, and his written 
statements, shows that he asserts that he has a sinus 
condition with daily symptoms as a result of his service.  He 
has also argued that he has a sinus condition secondary to 
his service-connected atopic dermatitis.  

The Board finds that the claim is not well grounded.  As 
stated previously, under 38 U.S.C.A. §§ 1110 and 1131, the 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Brammer; Rabideau, supra.  In this case, 
the Board finds that the veteran has failed to present 
competent medical evidence showing that he has a sinus 
condition.  In this regard, although he complained of 
sinusitis in the report of medical history accompanying his 
separation examination report, his sinuses were clinically 
evaluated as normal at that time.  In addition, the post-
service evidence shows that his sinus symptoms have been 
associated with a deviated nasal septum and nasal 
obstruction, as well as his seasonal allergies.  Finally, to 
the extent it may be argued that the notation of "chronic 
sinus and hayfever," in a VA outpatient treatment report, 
dated in December 1998, is sufficient to well ground the 
claim, the Board initially notes that this notation appears 
in a consultation report which does not contain an assessment 
of a sinus condition.  In addition, this notation does not 
appear to have been based on an examination, is unaccompanied 
by clinical findings, is unenhanced by any additional medical 
comment, and appears to be a bare transcription of a lay 
history.  This notation therefore does not constitute 
"competent medical evidence" that the veteran has a sinus 
condition.  See LaShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence". . . and cannot enjoy the presumption of 
truthfulness accorded by Justus v. Principi, 3 Vet. App. 510, 
513 (1992)).  Therefore, the Board concludes that there is no 
evidence in the record which would support a conclusion that 
the veteran has a sinus condition, and that the claim must be 
denied as not well-grounded.

Finally, in light of the failure to submit competent evidence 
of a sinus condition, the Board finds that to the extent he 
has asserted that he has a sinus condition secondary to 
service-connected atopic dermatitis, his claim for secondary 
service connection must also be denied as not well-grounded.  
See Martin v. Derwinski, 1 Vet. App. 411 (1991) (applying 
well-grounded requirement to claims based on secondary 
service connection under 38 C.F.R. § 3.310(a)).  

C.  Headaches

A review of the veteran's transcripts from his hearings, held 
in December 1994 and January 1999, and his written 
statements, shows that he asserts that he has headaches as a 
result of his service.  

The Board finds that the veteran has failed to provide 
medical evidence that there is a nexus between any current 
headaches and his service.  Service medical records do not 
show treatment for headaches.  Although the veteran 
complained of headaches in an August 1992 report of medical 
history, his separation examination report does not mention 
headaches.  The first evidence of headaches is found in the 
VA outpatient treatment report dated in March 1997, and 
therefore comes approximately four years and four months 
after separation from active duty.  In addition, at that time 
the veteran reported that he had been suffering from migraine 
headaches for two months.  Finally, the record does not 
include any medical opinion linking a continuity of symptoms 
reported by the veteran to the claimed disability, so as to 
well-ground the claim under Savage v. Gober, 10 Vet. App. 488 
(1997).  Accordingly, the claim is not well grounded and must 
be denied.

D.  Tinnitus

A review of the veteran's transcript from his hearings, held 
in December 1994 and January 1999, and his written 
statements, shows that he asserts that he has tinnitus as a 
result of his service, or secondary to his service-connected 
bilateral temporomandibular joint condition.  An acquaintance 
of the veteran, P.G., stated that she had observed the 
veteran is highly sensitive to such things as smoke, perfume 
and being outdoors, and that he often has facial and body 
rashes.

The veteran's service medical records are silent as to 
complaints, treatment or a diagnosis involving tinnitus.

A VA audio examination report, dated in February 1995, shows 
that the examiner stated that the veteran's audiologic test 
results were not consistent with his claims of tinnitus.  A 
VA audio-ear disease examination report, also dated in 
February 1995 (the Board notes that the veteran's audio and 
audio-ear disease examination were performed by different 
examiners), contains a diagnosis of tinnitus.  A VA 
outpatient treatment report, dated in March 1997, contains 
impressions that included tinnitus (an accompanying 
audiological evaluation does not include a finding or 
diagnosis of tinnitus).  A VA audiological evaluation report, 
dated in March 1997, shows complaints of tinnitus with no 
relevant findings.  A VA audio examination report, dated in 
October 1997, does not contain a diagnosis of tinnitus.  

The medical evidence of tinnitus is equivocal.  However, even 
assuming arguendo that the veteran has tinnitus, the Board 
finds that the veteran has failed to provide medical evidence 
that there is a nexus between any current tinnitus and his 
service.  Service medical records do not show tinnitus, and 
the first evidence of tinnitus is found in the VA examination 
report dated in February 1995, and therefore comes 
approximately two years and five months after separation from 
active duty.  Nowhere in the claims file is there a competent 
opinion showing that the veteran has tinnitus as a result of 
his service.  In addition, the record does not include any 
medical opinion linking a continuity of symptoms reported by 
the veteran to the claimed disability, so as to well-ground 
the claim under Savage v. Gober, 10 Vet. App. 488 (1997).  

In reaching this decision, the Board has considered whether a 
well-grounded claim for tinnitus secondary to a service-
connected disability has been presented.  See 38 C.F.R. 
§ 3.310.  Specifically the veteran has been granted service 
connection for TMJ (temporomandibular syndrome, bilateral).  
A notation in the February 1995 VA audio examination report 
states that, "[T]he patient history of TMJ following facial 
trauma may be related to [the] veteran's claims of 
tinnitus."  However, the examiner specifically stated that 
the veteran's audiological test results were not consistent 
with tinnitus, and he did not diagnose the veteran with 
tinnitus.  Accordingly, the Board is convinced that the 
examiner did not intend to assert a conclusion that the 
veteran has tinnitus secondary to TMJ.   See Martin v. 
Derwinski, 1 Vet. App. 411 (1991).  

Based on the foregoing, the Board finds that the  claim is 
not well grounded and must be denied.

E.  Conclusion

The Board has considered the veteran's assertions to the 
effect that he has allergies, a sinus condition, headaches 
and tinnitus that are related to his service.  However, the 
veteran, as a lay person untrained in the field of medicine, 
is not competent to offer an opinion as to a diagnosis, or as 
to the etiology of the claimed disorders.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, this argument does 
not provide a factual predicate upon which service connection 
may be granted. 

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to submit well-grounded 
claims for service connection for the claimed disabilities.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

Notwithstanding the RO's language in a supplemental statement 
of the case, dated in January 1999, a review of the RO's 
original decision denying these claims in July 1993 shows 
that the RO appears to have denied these claims on the 
merits.  
To that extent, although the Board considered and denied this 
appeal on a ground different from that of the RO, the 
appellant has not been prejudiced by the decision.  This is 
because in assuming that the claims were well grounded, the 
RO accorded the claimant greater consideration than his 
claims in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  To remand this claim 
to the RO for consideration of the issue of whether the 
appellant's claims are well grounded would be pointless and, 
in light of the law cited above, would not result in 
determinations favorable to him.  VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92); 57 Fed.Reg. 49,747 (1992).  Further, the Court 
has held that "when an RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).


II. Increased Ratings

As a preliminary matter, the Board finds that the veteran's 
claims for increased evaluations are plausible and thus well-
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service- 
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to these claims and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  The Board notes that 
the veteran has been afforded several VA examinations, and VA 
outpatient treatment records have been obtained.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

A.  Atopic Dermatitis and Herpes

In May 1995, the RO granted service connection for atopic 
dermatitis with a history of herpes, evaluated as 10 percent 
disabling.  In December 1997, the RO increased the evaluation 
to 30 percent.  In January 1999, the RO maintains the 
veteran's 30 percent rating for atopic dermatitis, and 
assigned the veteran's herpes a separate 0 percent rating.  

A review of the veteran's transcripts from his hearings, held 
in December 1994 and January 1999, and his written 
statements, shows that he asserts that he has outbreaks of 
skin symptoms that severely limit his ability to function in 
public, to include avoidance of sun and heat.  He complained 
of facial swelling, itching, burning, lesions and dry skin, 
which required use of Prednisone.  With regard to his herpes, 
he complained of outbreaks of herpes five to six times per 
year for which he took blue tablets, and scarring.

The claims file contains two lay statements, from J.R. and 
M.L., received in October 1996, who essentially state that 
the veteran had significant skin symptoms upon his separation 
from service.

Atopic dermatitis and herpes are not specifically listed in 
the diagnostic codes of the VA's disability rating schedule.  
Where the particular disability for which the veteran is 
service connected is not listed, it will be permissible to 
rate under a closely related disease or injury in which not 
only are the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999); see also Lendenmann v. Principi, 3 
Vet. App. 345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).

The veteran's atopic dermatitis, and herpes, appear to be 
most analogous to eczema, as contemplated in 38 C.F.R. § 
4.118, Diagnostic Code (DC) 7806, and this is the diagnostic 
code assigned by the RO.  Under the provisions of DC 7806, a 
50 percent rating is warranted for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement. A 
30 percent rating is warranted for constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 10 
percent rating is warranted where there is exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  With slight, if any, exfoliation, exudation 
or itching on a nonexposed surface or small area, a 
noncompensable disability rating is warranted.  38 C.F.R. § 
4.118, DC 7806.

1.  Atopic Dermatitis

The Board has determined that a rating in excess of 30 
percent is not warranted.  The evidence includes VA 
outpatient treatment records, and medication records, dated 
between 1993 and 1994, and 1997 and 1999, which show that the 
veteran received periodic treatment for dermatitis.  These 
records are remarkable for notations which indicate that the 
veteran had papules on his face, as well as other parts of 
his body.  The assessments included chronic dry 
neurodermatitis, chronic cystic acne 3 plus, and atopic 
eczema.  Reports dated in September 1997 and October 1998, 
note swelling of the eyes and a rash on the face and neck.  A 
prescription form, dated in September 1998, notes that the 
veteran has atopic dermatitis which is a chronic condition 
and which is made worse by heat and sun exposure and anything 
which dries out the skin.  A report, dated in December 1998 
indicates that the veteran reported that he had a rash "on 
and off throughout the year."

A VA skin examination report, dated in October 1997, shows 
that the veteran reported that he had been on daily 
Prednisone for several years, but that this had been 
discontinued in 1995, although he still received shots about 
twice a month.  He stated that he saw a dermatologist every 
two to three months, and that he had to take cold showers and 
stay away from heat.  He complained of constant skin 
irritation which was aggravated by heat, being outdoors and 
activity.  He also complained of bursting sores upon 
exercising, swelling around his eyes, a rash over his body 
and pruritus.  On examination, a papular, macular, pustular 
rash was noted on the veteran's arms, upper and lower back, 
neck, face area around the eyes, forehead, legs, cheeks and 
left chest.  There was a thickening of skin on the face.  
There were no associated systemic or nervous manifestations.  
Color photographs of the veteran's skin were taken and are 
associated with the claims file.  The diagnoses included 
atopic dermatitis, with post-inflammatory hyperpigmentation, 
pustular rash, and acne.

A review of the evidence shows that the veteran is shown to 
have a papular, macular, pustular rash at times, with 
associated swelling around the eyes.  He has reported that he 
sees a dermatologist every two to three months, and that he 
must take cold showers and stay away from heat.  Overall, the 
evidence shows that he receives ongoing management of his 
skin symptoms with medication, and that his symptoms are 
generally fairly well stabilized, although he has periodic 
outbreaks.  Of particular note, the evidence does not show 
ulceration or extensive exfoliation or crusting accompanied 
by systemic or nervous manifestations.  In addition, although 
the veteran's symptoms include a facial rash and swelling 
around the eyes at times, his symptoms have not been deemed 
to amount to exceptionally repugnant disfigurement.  Based on 
its review of the evidence, the Board finds that the 
veteran's atopic dermatitis is not shown to be productive of 
sufficient impairment as to warrant a grant of entitlement to 
a 50 percent evaluation with application of all pertinent 
governing criteria.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.118, DC 7806.   

2.  Herpes

The Board has determined that a compensable rating for herpes 
is not warranted.  The evidence includes VA outpatient 
treatment records which show that in October 1995, the 
veteran sought treatment for a penile rash that itched.  The 
impression was eczematous rash.  In October 1997, the veteran 
was noted to be positive for herpes.  

A VA skin examination report, dated in October 1997, shows 
that the veteran reported that he had been diagnosed with 
herpes in about 1986, with outbreaks once or twice a month.  
He stated that he has lesions on his penis and that he saw a 
dermatologist for treatment periodically.  On examination, 
there were no findings pertaining to herpes.  The diagnosis 
was recurrent herpes.

The evidence shows that the veteran has complained of 
frequent outbreaks of herpes and that he was given a 
diagnosis of recurrent herpes in October 1997.  However, this 
diagnosis appears to be based on the veteran's oral history 
only, as the relevant clinical findings in the medical 
evidence are limited to an eczematous rash in October 1995, 
and one occasion of herpes being present, in October 1997.  
In any event, based on its review of the evidence, the Board 
finds that the veteran's herpes are not shown to be 
productive of sufficient impairment as to warrant a grant of 
entitlement to a compensable evaluation with application of 
all pertinent governing criteria.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.118, DC 7806.   




B.  Temporomandibular Joint, Bilateral

A review of the veteran's transcripts from his hearings, held 
in December 1994 and January 1999, and his written 
statements, shows that he asserts that his jaws have 
"popping," and that they lock up after chewing gum.  He 
stated that he wears a plate in his mouth at night.

VA outpatient treatment reports, dated between 1993 and 1999, 
are remarkable for a report dated in December 1994 which 
indicates that the veteran has limited motion of the jaw.  

The veteran's temporomandibular joint condition, bilateral, 
is evaluated as noncompensable under 38 C.F.R. § 4.150, DC 
9905 (1999).  Under DC 9905, a 10 percent rating requires 
limitation of the range of lateral excursion from 0 to 4 
millimeters, or limitation of the range of inter-incisal 
motion from 31 to 40 millimeters. 

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (1999).

In this case, a VA outpatient treatment report, dated in 
December 1994, shows that the veteran reported that he had 
limited motion of the jaw.  There were no relevant findings 
or diagnosis.  A VA examination report, dated in October 
1997, shows that the veteran complained of popping in his jaw 
when he yawns or eats.  On examination, there was no 
functional impairment or loss of masticatory motion, no loss 
of inter-incisal motion or lateral range of motion.  The 
mandible had a full range of motion.  There was no evidence 
of clicking or popping.  In the diagnosis, the examiner 
essentially stated that the veteran's symptoms were reported 
only in association with yawning or chewing, and that there 
seemed to be no evidence of temporomandibular joint problems.
 
Based on the evidence, in the Board's judgment, the clinical 
findings alone do not indicate that there is adequate 
pathology to support a conclusion that the functional loss 
most recently demonstrated more nearly approximates that 
level of disability contemplated by a compensable rating.  
See 38 C.F.R. § 4.7.  In this case, although the veteran has 
complained of jaw clicking and popping while yawning and 
eating, none of the medical evidence contains objective 
findings upon which to base a higher evaluation.  
Accordingly, a compensable evaluation under DC 9905 is not 
warranted. 

As for the possibility of a higher rating under another 
diagnostic code, under 38 C.F.R. § 4.150, DC 9903 (1999), 
where nonunion of the mandible causes moderate impairment, a 
10 percent rating is assigned.  Under 38 C.F.R. § 4.150, DC 
9904, where there is malunion of the mandible which results 
in moderate displacement, a 10 percent rating is assigned.  
NOTE -- Dependent upon degree of motion and relative loss of 
masticatory function.  However, in this case there is no 
objective evidence of a nonunion or malunion of the mandible.  
Accordingly, a compensable rating under DC 9903 or DC 9904 is 
not for application.

The Board has also considered the possibility of entitlement 
to an additional evaluation under 38 C.F.R. §§ 4.40 and 4.45, 
and whether an increased evaluation could be assigned on the 
basis of functional loss due to the veteran's subjective 
complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-205 (1995).  In this regard, however, there is a complete 
lack of objective findings concerning the disability in 
issue, to include any evidence of loss of jaw motion due to 
pain.  As such, there are no clinical findings that would 
support a compensable evaluation.  Therefore, the Board 
concludes that there is no medical or factual basis upon 
which to conclude that a compensable evaluation is warranted 
under DC 9903, DC 9904 or DC 9905.  See 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.150, DC's 9903-9905.  




C.  Conclusion

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board initially 
notes that the veteran has provided a "leave and earnings" 
statement in support of his claims, that the claims file 
includes the transcript from a Office of Workers Compensation 
hearing, held in April 1994, and that in August 1996 he was 
contacted and requested to provide evidence (in support of 
claims which are not currently in issue) which he was told 
should include evidence pertaining to time lost from work.  
Based on the foregoing, the Board finds that no further 
development is required.  See Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  

The Board notes that the record does not reflect frequent 
periods of hospitalization because of the veteran's service-
connected disabilities, nor has there been a showing of 
interference with his employment to a degree greater than 
that contemplated by the regular schedular standards which 
are based on the average impairment of employment.  The 
record is devoid of objective evidence, which indicate that 
the disabilities in issue present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  In this 
regard, at his January 1999 hearing the veteran testified 
that he has not worked since September 1998, and he stated at 
some length that he is having difficulty obtaining work 
because employers will not hire him due to his disabilities.  
However, he stated that he had lost his most recent job due 
to budget cuts.  He has also submitted a "civilian leave and 
earnings statement" from the Department of Defense, dated in 
September 1996, which shows that he had a prior year balance 
of sick leave of 49 hours, that he had used 32 hours of sick 
leave in the year to date, and that he had worked ten hours 
of overtime during that pay period.  

In this case, the Board finds that the record does not 
present an exceptional case where his currently assigned 
evaluations are found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, based on its review 
of the evidence, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board has determined that the overall symptomatology and 
pathology of the veteran's atopic dermatitis, herpes and 
bilateral temporomandibular joint condition, do not warrant 
higher ratings.  To that extent, the oral and written 
statements of the veteran, and the lay statements, as to an 
increased level of severity of the disabilities at issue, are 
unsupported.

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claims, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for allergies, a sinus condition, 
headaches and tinnitus is denied.

A rating in excess of 30 percent for atopic dermatitis is 
denied.

A compensable rating for herpes and temporomandibular joint 
condition, bilateral, is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals







